DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #09-001
January 16, 2009
Dear State Medicaid Director:
The Center for Medicaid and State Operations (CMSO) is issuing this State Medicaid Director
Letter to strengthen the integrity of the Medicaid program and help States reduce improper
payments to providers. This letter advises States of their obligation to direct providers to screen
their own employees and contractors for excluded persons. This letter specifically:
(1)

Clarifies Federal statutory and regulatory prohibitions regarding Medicaid payments for
any items or services furnished or ordered by individuals or entities that have been
excluded from participation in Federal health care programs;

(2)

Reminds States of the consequences for failure to prevent payments for items or services
furnished or ordered by excluded individuals and entities;

(3)

Sets forth the Centers for Medicare & Medicaid Services’ (CMS) policy with respect to
States’ responsibility to communicate to providers their obligation to screen employees
and contractors for excluded individuals and entities both prior to hiring or contracting
and on a periodic basis, and the manner in which overpayment calculations should be
made; and

(4)

Identifies the List of Excluded Individuals/Entities (LEIE) as a resource providers may
utilize to determine whether any of their employees and contractors has been excluded.

Background
The HHS Office of Inspector General (HHS-OIG) excludes individuals and entities from
participation in Medicare, Medicaid, the State Children’s Health Insurance Program (SCHIP),
and all Federal health care programs (as defined in section 1128B(f) of the Social Security Act
(the Act)) based on the authority contained in various sections of the Act, including sections
1128, 1128A, and 1156.
When the HHS-OIG has excluded a provider, Federal health care programs (including Medicaid
and SCHIP programs) are generally prohibited from paying for any items or services furnished,
ordered, or prescribed by excluded individuals or entities. (Section 1903(i)(2) of the Act; and 42
CFR section 1001.1901(b)) This payment ban applies to any items or services reimbursable
under a Medicaid program that are furnished by an excluded individual or entity, and extends to:

Page 2 – State Medicaid Director
•
•

•

all methods of reimbursement, whether payment results from itemized claims, cost
reports, fee schedules, or a prospective payment system;
payment for administrative and management services not directly related to patient care,
but that are a necessary component of providing items and services to Medicaid
recipients, when those payments are reported on a cost report or are otherwise payable by
the Medicaid program; and
payment to cover an excluded individual's salary, expenses or fringe benefits, regardless
of whether they provide direct patient care, when those payments are reported on a cost
report or are otherwise payable by the Medicaid program.

In addition, no Medicaid payments can be made for any items or services directed or prescribed
by an excluded physician or other authorized person when the individual or entity furnishing the
services either knew or should have known of the exclusion. This prohibition applies even when
the Medicaid payment itself is made to another provider, practitioner or supplier that is not
excluded. (42 CFR section 1001.1901(b))
The listing below sets forth some examples of types of items or services that are reimbursed by
Medicaid which, when provided by excluded parties, are not reimbursable * :
•

•

•

•
•

•

*

Services performed by excluded nurses, technicians, or other excluded individuals who
work for a hospital, nursing home, home health agency or physician practice, where such
services are related to administrative duties, preparation of surgical trays or review of
treatment plans if such services are reimbursed directly or indirectly (such as through a
pay per service or a bundled payment) by a Medicaid program, even if the individuals do
not furnish direct care to Medicaid recipients;
Services performed by excluded pharmacists or other excluded individuals who input
prescription information for pharmacy billing or who are involved in any way in filling
prescriptions for drugs reimbursed, directly or indirectly, by a Medicaid program;
Services performed by excluded ambulance drivers, dispatchers and other employees
involved in providing transportation reimbursed by a Medicaid program, to hospital
patients or nursing home residents;
Services performed for program recipients by excluded individuals who sell, deliver or
refill orders for medical devices or equipment being reimbursed by a Medicaid program;
Services performed by excluded social workers who are employed by health care entities
to provide services to Medicaid recipients, and whose services are reimbursed, directly or
indirectly, by a Medicaid program;
Services performed by an excluded administrator, billing agent, accountant, claims
processor or utilization reviewer that are related to and reimbursed, directly or indirectly,
by a Medicaid program;

This list is drawn from the 1999 HHS-OIG Special Advisory Bulletin: The Effect of Exclusion From Participation
in Federal Health Care Programs.

Page 3 – State Medicaid Director
•

•

Items or services provided to a Medicaid recipient by an excluded individual who works
for an entity that has a contractual agreement with, and is paid by, a Medicaid program;
and
Items or equipment sold by an excluded manufacturer or supplier, used in the care or
treatment of recipients and reimbursed, directly or indirectly, by a Medicaid program.

Consequences to States of Paying Excluded Providers
Because it is prohibited by Federal law from doing so, CMS shall make no payments to States
for any amount expended for items or services (other than an emergency item or service not
provided in a hospital emergency room) furnished under the plan by an individual or entity while
being excluded from participation (unless the claim for payment meets an exception listed in 42
CFR section 1001.1901(c)). Any such payments actually claimed for Federal financial
participation constitute an overpayment under sections 1903(d)(2)(A) and 1903(i)(2) of the Act,
and are therefore subject to recoupment. It is thus incumbent on States to take all reasonable
steps to prevent making payments that must ultimately be refunded to CMS.
Previous Guidance Regarding Preventing Payments For Goods and Services Furnished by
Excluded Individuals and Entities
In a State Medicaid Director Letter issued on June 12, 2008, CMS notified States of their own
obligation to attempt to determine whether an excluded individual has an ownership or control
interest in an entity that is a Medicaid provider, and of States’ obligation to report information
regarding such excluded individuals to the HHS-OIG. In a State Medicaid Director Letter issued
on March 17, 1999, and in a follow-up State Medicaid Director Letter issued on May 16, 2000
(“Medicare/Medicaid Sanction Reinstatement Report”), CMS described the HHS-OIG’s
authority to exclude persons based on actions taken by State Medicaid Agencies.
In the State Medicaid Director Letter dated May 16, 2000, CMS reminded States that the
Medicare/Medicaid Sanction-Reinstatement Report, formerly known as HCFA Publication 69
and now replaced by the Medicare Exclusion Database (the MED) is a vital resource available to
States for ascertaining and verifying whether an individual or entity is excluded and should not
be receiving payments. The guidance also stated that the payment prohibition applies to any
managed care organization contracting with an excluded party.
In a second State Medicaid Director Letter dated May 16, 2000 (“State's Obligation to notify the
Department of Health and Human Services Office of Inspector General”), CMS reminded States
of their responsibility to promptly notify the HHS-OIG of any action taken by a State to limit the
ability of an individual or entity to participate in its program. See 42 CFR section 1002.3(b)(3).

Page 4 – State Medicaid Director
Policy Clarification: States Should Advise Medicaid Providers to Screen for Exclusions
To further protect against payments for items and services furnished or ordered by excluded
parties, States should advise all current providers and providers applying to participate in the
Medicaid program to take the following steps to determine whether their employees and
contractors are excluded individuals or entities:
•
•
•
•
•

States should advise providers of their obligation to screen all employees and contractors
to determine whether any of them have been excluded. States should communicate this
obligation to providers upon enrollment and reenrollment.
States should explicitly require providers to agree to comply with this obligation as a
condition of enrollment.
States should inform providers that they can search the HHS-OIG website by the names
of any individual or entity.
States should require providers to search the HHS-OIG website monthly to capture
exclusions and reinstatements that have occurred since the last search.
States should require that providers immediately report to them any exclusion
information discovered.

This line of defense in combating fraud and abuse must be conducted accurately, thoroughly, and
routinely. States must notify the HHS-OIG promptly of any administrative action the State takes
against a provider for failure to comply with these screening and reporting obligations. See 42
CFR section 1002.3(b)(3). States can satisfy this obligation by communicating the relevant
information to the appropriate Regional Office of the OIG Office of Investigations.
States also should inform providers that civil monetary penalties may be imposed against
Medicaid providers and managed care entities (MCEs) † who employ or enter into contracts with
excluded individuals or entities to provide items or services to Medicaid recipients. (Section
1128A(a)(6) of the Act; and 42 CFR section 1003.102(a)(2))
Policy Clarification: Calculation of Overpayments to Excluded Individuals or Entities
As stated above, Federal health care programs, including Medicaid, are generally prohibited
from paying for any items or services furnished, ordered, or prescribed by excluded individuals
or entities. The amount of the Medicaid overpayment for such items or services is the actual
amount of Medicaid dollars that were expended for those items or services. When Medicaid
funds have been expended to pay an excluded individual’s salary, expenses, or fringe benefits,
the amount of the overpayment is the amount of those expended Medicaid funds. We recognize
that there may be instances when the connection between expended Medicaid funds and the

†

This State Medicaid Director Letter uses the term “managed care entity” to refer briefly to managed care
organizations (MCOs), prepaid inpatient health plans, prepaid ambulatory health plans, and primary care case
management (PCCM). States should not confuse this abbreviation with the statutory definition of managed care
entity which only refers to MCOs and PCCMs. See section 1932(a)(1)(B) of the Act.

Page 5 – State Medicaid Director
items or services furnished by the excluded individual or entity are too attenuated to trace. When
such circumstances arise, the overpayment is no more than the amount which the State is certain
was paid with Medicaid dollars.
Where Providers Can Look for Excluded Parties
While the MED is not readily available to providers, the HHS-OIG maintains the LEIE, a
database accessible to the general public that provides information about parties excluded from
participation in Medicare, Medicaid, and all other Federal health care programs. The LEIE
website is located at http://www.oig.hhs.gov/fraud/exclusions.asp and is available in two
formats. The on-line search engine identifies currently excluded individuals or entities. When a
match is identified, it is possible for the searcher to verify the accuracy of the match using a
Social Security Number (SSN) or Employer Identification Number (EIN). The downloadable
version of the database may be compared against an existing database maintained by a provider.
However, unlike the on-line format, the downloadable database does not contain SSNs or EINs.
Additionally, some States maintain their own exclusion lists, pursuant to 42 CFR section
1002.210 or State authority, which include individuals and entities whom the State has barred
from participating in State government programs. States with such lists should remind providers
that they are obligated to search their State list routinely whenever they search the LEIE.
Conclusion
We know you share our commitment to combating fraud and abuse. We all understand that
provider enrollment is the first line of defense in this endeavor. If we strengthen our efforts to
identify excluded parties, the integrity and quality of the Medicaid program will be improved,
benefiting Medicaid recipients and taxpayers across the country.
If you have any questions or would like any additional information on this guidance, please
direct your inquiries to Ms. Claudia Simonson, Centers for Medicare & Medicaid Services,
Center for Medicaid and State Operations, Medicaid Integrity Group, 233 North Michigan
Avenue, Suite 600, Chicago, Illinois 60601 or claudia.simonson@cms.hhs.gov. Thank you for
your assistance in this important endeavor.
Sincerely,

/s/
Herb B. Kuhn
Deputy Administrator
Acting Director, Center for Medicaid and State Operations

Page 6 – State Medicaid Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Barbara W. Levine
Chief, Government Relations and Legal Affairs
Association of State and Territorial Health Officials

